MATTHIAS, J.
1. Where a credit insurance policy by its terms covers only losses occurring “on bona fide sales of merchandise-shipped and delivered in the usual course of the insured’s business”, and contains a provision that no account is covered unless the debtor at “the date of shipment and delivery” had a stipulated credit rating in the published report of a specified mercantile agency, the date of shipment and delivery therein referred to is the time of actual delivery to the debtor or to the carrier for transportation to the debtor.
2. The insured cannot recover on such policy for losses occasioned by reason of shipment and delivery of merchandise to a debtor who at the time of such shipment and delivery did not have the required credit rating as provided in the policy.
Judgment reversed.
Marshall, CJ., Day, Allen, Kinkade, Robinson and Jones, JJ., concur.